The theory of pleading and trial makes the result seem to me inescapable.
For the reasons stated in the dissenting opinion in West v. Walker, 181 Minn. 169, 231 N.W. 826, 74 A.L.R. 165, I cannot agree that, as stated by Mr. Justice Peterson, "the contract is the basis of the action" to recover damages for deceit, which is one for tort and not on the contract.
One thing more. When for fraud of the other, a contract is properly rescinded by one of the contractors, who then sues in tort for restitution, the measure of damages is precisely what it would be if he had declared simply for money had and received. So if the supposed plaintiff's prayer were for general damages only, it seems to me that no amendment would be necessary to justify recovery in the nature of one for money had and received. There is a technical but real difference, of course, between the tort action for the deceit and the one in quasi contract for money had and received, which waives the tort. But for present purposes and as matter of substance, that difference seems to me inconsequential, because in the two cases the measure of damages is the same. *Page 544